       3:20-cv-01552-JMC        Date Filed 09/17/20    Entry Number 167    Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

Mary T. Thomas, et al.,                          No.: 3:20-cv-01552-JMC

                Plaintiffs,

          v.
                                                            Notice Regarding
Marci Andino, et al.,                                 Motion in Limine (ECF No. 106)
                Defendants.


          Defendants Marci Andino, John Wells, JoAnne Day, Clifford J. Edler, Linda

McCall, and Scott Moseley have moved to exclude the expert testimony of Chad D.

Cotti. The Plaintiffs have informed the Defendants that the Plaintiffs will not be

calling Cotti as a witness as trial. Therefore, the motion in limine is moot as to

Cotti. The motion remains pending as to the four other expert witnesses whose

testimony the Defendants moved to exclude or limit.



                                                  Respectfully Submitted,

                                                  s/ Wm. Grayson Lambert

                                                  M. Elizabeth Crum
                                                  Fed. ID No. 372
                                                  Wm. Grayson Lambert
                                                  Fed. ID No. 11761
                                                  Jane W. Trinkley
                                                  Fed. ID No. 4143
                                                  BURR & FORMAN LLP
                                                  Post Office Box 11390
                                                  Columbia, SC 29211
                                                  (803) 799-9800




44177447 v2
       3:20-cv-01552-JMC   Date Filed 09/17/20   Entry Number 167     Page 2 of 2




                                             Robert Bolchoz
                                             ROBERT BOLCHOZ LLC
                                             P.O. Box 6989
                                             Columbia, SC 29260
                                             (803) 790-7474

                                             Karl Smith Bowers, Jr.
                                             BOWERS LAW OFFICE
                                             P.O. Box 50549
                                             Columbia, SC 29250
                                             (803) 753-1099

                                             Harrison D. Brant
                                             STATE ELECTION COMMISSION
                                             1122 Lady Street, Suite 500
                                             Columbia, SC 29201
                                             (803) 734-9063

                                             Counsel for Election Defendants




                                         2
44177447 v2
